Citation Nr: 1029449	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1955 to January 
1956.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision rendered by the 
Louisville, Kentucky, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This matter was the subject of a Board remand in March 2007, 
August 2008, and May 2009.  In the August 2008 remand directive, 
the Board returned the matter to the RO so the Veteran could be 
scheduled for a videoconference hearing with a Member of the 
Board.  A hearing was scheduled for November 2008.  In a letter 
submitted that month, the Veteran indicated that he was too sick 
to attend that hearing.  Instead, he submitted a videotape in 
which he sets forth his contentions regarding the issue on 
appeal.  The Board has transcribed the tape, and a transcript is 
of record.  As there has been substantial compliance with the 
Board's remand directives, the case is once again before the 
Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  An unappealed March 2000 rating decision most recently denied 
service connection for a psychiatric disorder.

3.  The evidence received since the March 2000 rating decision, 
by itself, or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a psychiatric 
disorder and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied service 
connection for a psychiatric disorder, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the March 2000 rating 
decision is not new and material, and the claim for service 
connection for a psychiatric disorder is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has satisfied 
certain duties to notify and assist the claimant in the 
development of the claim.  These duties to notify and assist a 
claimant in the development of their claim are prescribed by 
statute and implemented by regulation that can be found in Title 
38 of the United States Code, and Title 38 of the Code of Federal 
Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to require 
that VA provide affirmative notification to the claimant prior to 
the initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it."  Overton 
v. Nicholson, 20 Vet. App. 427, 433 (2006), quoting Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Here, as noted in the March 2007 and May 2009 Board remand 
directive, the appellant was not provided compliant notice prior 
to the initial decision on the claim.  Ultimately, however, in 
July 2009, he was provided notice that set forth the requirements 
to reopen the previously denied claim on the basis of new and 
material evidence.  The letter also advised the Veteran that the 
claim was previously denied because a personality disorder found 
during service did not constitute a disease entity for which VA 
disability compensation was payable.  He was further advised that 
he could submit evidence showing that a current psychiatric 
disability was related to service.  The letter explained that the 
Veteran must submit evidence relating to those facts.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial).  

In addition, the content of the notice was appropriate, as it 
advised the appellant of the types of evidence that he needed to 
send to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  Specifically, he 
was informed of what the evidence must show to support the claim 
for service connection for an acquired psychiatric disorder, and 
he was advised to identify any evidence in support of the claim.  
He was also notified of the responsibility to identify or to 
submit evidence directly to VA.  In addition, he was informed 
that the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the appellant provide it with or identify any 
other additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the appellant of 
the evidence it had received in connection with the claim.  

While the July 2009 letter was not issued prior to the initial 
adjudication of the claim, the Veteran's claim was readjudicated 
in a May 2010 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  Thus, any timing 
error was non-prejudicial.

Finally, the Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In the present appeal, the July 2009 letter provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date.  The letter also 
explained how disability ratings and effective dates were 
determined.  Moreover, in the decision below, the Board concludes 
that new and material evidence has not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service personnel and 
treatment records, as well as all identified and available VA and 
private medical records are associated with the claims file and 
were reviewed by both the RO and the Board in connection with the 
claim.  

The Board also finds there has been substantial compliance with 
the prior remand directives.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance].  As noted above, this matter was previously 
remanded by the Board so the Veteran could be afforded VCAA-
compliant notice and for a videoconference hearing.  VCAA-
compliant notice has been provided, and the Veteran was afforded 
an opportunity to testify at a videoconference hearing.  While he 
was unable to attend due to sickness, there has been no 
prejudice, as the Veteran submitted his testimony on a videotape 
provided to the Board.  

The Board does observe that the Veteran has not been afforded a 
VA examination in connection with his application to reopen his 
claim for service connection for an acquired psychiatric 
disorder.  However, the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2009).  

For these reasons, the Board concludes that VA has fulfilled its 
duties to notify and assist the Veteran, and accordingly, the 
Board will proceed to a decision.


II.  Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Congenital or developmental defects such as personality disorders 
are not "diseases or injuries" within the meaning of applicable 
statutes and regulations. 38 C.F.R. § 3.303(c).  However, where 
during service a congenital or developmental defect is subject to 
a superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985).

The Veteran contends that an acquired psychiatric disorder 
initially manifested during his active military service.  His 
service records reveal that he entered service in 1955, and on 
his enlistment examination, he indicated that he had a history of 
nervous trouble.  He was treated in service for his nervous 
disorder.  A report of the Board of Medical Survey in January 
1956 noted that the Veteran had made a poor adjustment throughout 
his enlistment, and he was honorably discharged with a diagnosis 
of an "inadequate personality."  

The Veteran initially sought service connection for a nervous 
disorder in January 1957.  However, the claim was denied in a 
March 1957 rating decision on the basis that he had a 
constitutional or developmental abnormality, which was not 
considered a disability for VA compensation purposes.  The 
appellant was notified of that decision and of his appellate 
rights, but he did not file a notice of disagreement.  In 
general, rating decisions that are not timely appealed are final. 
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran later sought to reopen the claim in 1965.  He 
submitted several affidavits from friends and family, which in 
essence stated that he did not have a personality disorder prior 
to entering service and that he returned from service with a 
nervous disorder.  A statement from a family physician also noted 
no history of a pre-service nervous disorder.  In addition, a VA 
Social Survey was conducted in March 1966.  The examination was 
conducted by two VA physicians and included findings of "long-
standing personality problem which has resulted over the years 
[sic] numerous accidents and inaptitudes."  

The RO denied the Veteran's claim in a July 1965 rating decision.  
The Veteran did appeal that decision, but in September 1966, the 
Board issued a decision also denying the claim.  In particular, 
the Board found that the Veteran's personality disorder was not a 
recognized disease or injury under the laws applicable to service 
connection claims.  It was also determined that an acquired 
psychiatric disorder was not demonstrated or diagnosed during 
service.  The appellant was provided a copy of that decision, and 
the Board's decision in the matter is final. See 38 U.S.C.A. §§ 
7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.

The Veteran later sought to reopen the claim in February 1975.  
However, he did not submit any additional evidence or argument, 
and the RO denied reopening the claim in March 1975.  The Veteran 
did not appeal that decision, and it became final.

The Veteran once again sought to reopen the claim in May 1998.  
He submitted a letter from D. S., M.D. (initials used to protect 
the Veteran's privacy), which included an opinion that the 
nervous disorder likely began during service.  He also submitted 
VA clinical records documenting current treatment for an anxiety 
disorder.  Among those records was an August 1999 record that 
indicated that the Veteran's anxiety problem worsened after he 
lost his left arm in a mining accident.  

In March 2000, the RO denied the application to reopen the claim 
for service connection for a psychiatric disorder.  In 
particular, the RO noted that the Veteran was seen in service for 
psychiatric symptoms due to a personality disorder.  Although 
there was evidence documenting a current psychiatric disorder, 
the RO also observed that there was no evidence of any chronic, 
acquired psychiatric disorder in service or of psychosis within 
one year thereafter.  The Veteran filed a notice of disagreement 
with respect to that determination.  He was subsequently provided 
a statement of the case (SOC) in August 2000 and a supplemental 
statement of the case (SSOC) in September 2000, but he did not 
file a timely substantive appeal.  Therefore, the March 2000 
rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103.

The Veteran subsequently filed his current application to reopen 
his claim for service connection for an acquired psychiatric 
disorder in January 2002.  However, the RO has denied reopening 
that claim.  In order to reopen a claim which has been denied by 
a final decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed 
after August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence is 
to be presumed unless evidence is inherently incredible or beyond 
competence of witness).

In connection with his current claim, the Veteran has submitted 
copies of VA outpatient treatment records, which show current 
treatment for a panic disorder and generalized anxiety disorder.  
Such records are new in that they were not of record at the time 
of the March 2000 rating decision.  However, the RO had already 
conceded that the Veteran had a current psychiatric disorder.  
Indeed, the evidence of record as of March 2000 also documented 
the Veteran as having an anxiety disorder.  Thus, the VA medical 
records are redundant and cumulative of the evidence of record at 
the time of the last prior final denial of the claim.  They do 
not relate to an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that these 
VA outpatient treatment records are not new and material.

In July 2003, the Veteran underwent a private psychiatric 
examination by Dr. D. R., for purposes of determining if 
"psychiatric symptoms as a result of stress related to the 
military services."  The psychiatrist interviewed the Veteran 
for two hours and reviewed a number of records.  Dr. D.R. 
concluded that "the experience that he describes occurring while 
in the military service is not of a type likely to cause such 
long standing anxiety symptoms such as he describes."  He also 
stated that the Veteran described a number of current situational 
stressors and subsequent anxiety symptoms with "no apparent 
relationship to his military experience."  The report from Dr. 
D.R. is certainly new, as it was not previously of record.  
However, the physician actually provided a negative nexus 
opinion, and as such, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the Board 
concludes that psychiatric evaluation report from Dr. D.R. is not 
new and material.  

Additional private medical evidence submitted includes a 1982 
state disability determination examination report.  That report 
notes "no psychiatric history," but a mental status examination 
revealed a diagnosis of an adjustment disorder with mixed 
emotional features.  This record is new; however, it is not 
probative, as the report does not provide any evidence relating a 
current psychiatric disorder to the Veteran's military service.  
Instead, the report merely documents the Veteran as having a 
current diagnosis, which had already been acknowledged at the 
time of the March 2000 rating decision.  As such, the 1982 
examination report does not relate to an unestablished fact 
necessary to substantiate the claims, nor does it raise a 
reasonable possibility of substantiating the claim.  Therefore, 
the Board finds that the 1982 state disability determination 
examination report is not new and material.

The Veteran also submitted an August 1964 psychiatric evaluation 
report.  That report reiterates his reported military history and 
lists his diagnosis as a personality trait disorder.  This report 
is new in that it was not of record at the time of the March 2000 
rating decision.  However, the August 1964 psychiatric evaluation 
report merely restates the Veteran's previous assertions.  The 
Board also notes that the Veteran had already been diagnosed with 
a personality disorder prior to the March 2000 rating decision.  
As such, the report is redundant and cumulative of the evidence 
of record at the time of the last prior final denial of the 
claim.  The report does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  Therefore, 
the Board finds that August 1964 psychiatric evaluation report is 
not new and material.

With respect to the appellant's statements and hearing testimony, 
the Board finds that the Veteran's assertions alone cannot be 
dispositive of the issues for purposes of reopening the claim.  
His statements that he has a current disorder that was incurred 
in service were previously considered.  Moreover, the record on 
appeal does not indicate that the appellant has the expertise to 
provide an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to the 
etiology of any current psychiatric disorder. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons 
are not competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a basis 
on which to reopen a claim of service connection. Moray v. Brown, 
5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not 
deemed to be "new and material evidence" and cannot serve to 
reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the May 2000 
rating decision continues to be absent.  Specifically, there 
remains no competent medical evidence that indicates that the 
Veteran currently has a psychiatric disorder that is related to 
his military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
appellant's previously denied claim for service connection for an 
acquired psychiatric disorder.  As new and material evidence to 
reopen the finally disallowed claim has not been received, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).








ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


